      Case 1:18-cv-03025-PGG-DCF Document 237 Filed 06/18/21 Page 1 of 8




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


 SPORTVISION, INC. and SPORTSMEDIA
 TECHNOLOGY CORPORATION,                     Case No. 18-cv-03025 (PGG)

              Plaintiff,

 v.

 MLB ADVANCED MEDIA, L.P.

              Defendant.




 DEFENDANT MLB ADVANCED MEDIA, L.P.’S SUPPLEMENTAL REPLY CLAIM
   CONSTRUCTION BRIEF REGARDING “THREE DIMENSIONAL VOLUME”
     Case 1:18-cv-03025-PGG-DCF Document 237 Filed 06/18/21 Page 2 of 8




       MLBAM predicted in its opening supplemental brief that Plaintiffs would repackage their

original proposal of rewriting “three dimensional volume” as “three dimensional zone” under the

guise of plain and ordinary meaning. (Dkt. No. 229 at 9–10.) In their response, Plaintiffs admit to

doing exactly that. (See, e.g., Dkt. No. 233 at 10 (Plaintiffs explaining their proposed construction

“has not substantively changed”; id. at 5-6 (Plaintiffs arguing their construction purports that

“volume,” “box,” “zone,” and “space” mean the same thing)). Plaintiffs’ proposal to equate

“volume” to “zone” not only contradicts the Court’s guidance that it will be “resistant to using

another word in place of [volume]” (Dkt. No. 229, Ex. 1 at 40:19.), but also violates the

presumption that different terms have different meanings. See, e.g., Helmsderfer v. Bobrick

Washroom Equip., Inc., 527 F.3d 1379, 1382 (Fed. Cir. 2008); Amgen Inc. v. Sandoz Inc., 923

F.3d 1023, 1031-32 (Fed. Cir. 2019). Plaintiffs also ask the Court to further expand the claim term

“three dimensional volume” to include a “box” (akin to an outer perimeter), coordinates of the four

corners of a box, and perimeters in order to reverse-engineer an infringement case. Plaintiffs

learned more than two years ago after reviewing MLBAM’s code that its products do not determine

a three-dimensional volume. Plaintiffs’ litigation-driven proposal should be rejected.

I.     PLAINTIFFS’ PROPOSAL WOULD ENCOMPASS TERMS THE APPLICANTS
       REJECTED

       Plaintiffs propose that “three dimensional volume” be construed as “space defined in three

dimensions.” Plaintiffs begin by equating a “volume” to a “box” and a “zone.” (Dkt. No. 233 at

3.) But these are each distinct concepts that the patent applicant chose to use or not use in the

claims, specification, and prosecution history. (Dkt. No. 229 at 7.) As Plaintiffs recognize, a well-

known canon of claim construction is that different words in the claims, specification, and

prosecution history are presumed to have different meanings. (Dkt. No. 233 at 4; see also

Helmsderfer, 527 F.3d at 1382.) For instance, in SimpleAir, the Federal Circuit reversed the district



                                                 1
     Case 1:18-cv-03025-PGG-DCF Document 237 Filed 06/18/21 Page 3 of 8




court’s construction of “data channel” for erroneously equating it to the term “data feeds” in the

specification. SimpleAir, Inc. v. Sony Ericsson Mobile Comm’ns. AB, 820 F.3d 419, 431 (Fed. Cir.

2016). The Federal Circuit explained that “when the patentee amended the patent in 2004, it chose

to use the term ‘data channel,’ which does not appear in the patent’s written description, rather

than the term ‘data feed,’ which does.” Id. Like in SimpleAir, the patent applicant here chose to

modify the claims with the word “volume,” which does not appear in the ’530 Patent’s written

description, rather than the words “box” or “zone,” which do. (Dkt. No. 229 at 7.)

       The other cases Plaintiffs cite are inapposite. In Nichia Corp. v. Everlight Ams., Inc., 855

F.3d 1328, 1335-36 (Fed. Cir. 2017), the term “planar” (from the claims) and “in substantially the

same plane” (from the specification) were held to be commensurate. But “planar” and “plane”

have the same root and the patent applicant had not modified the claims with “planar” specifically

to overcome an Examiner’s rejection. Likewise in SAS Inst., Inc. v. ComplementSoft, LLC, 825

F.3d 1341, 1348 (Fed. Cir. 2016), the term “graphical representation of a data flow” (from the

claims) was held to be commensurate in scope with “data flow diagram” (from the specification).

But “data flow” is identical in both phrases and it is evident that a “diagram” is a “graphical

representation.” In contrast, here, “volume” and “box” or “zone” have no common root, and the

patent applicant specifically chose to amend the claims to add “three dimensional volume” to

overcome the Examiner’s rejection. (Dkt. No. 229 at 6-7.) The patent applicant made that selection

with the knowledge that “box” and “zone” were already used in the original patent application.

       Plaintiffs assert that a “box” or a “zone” is a preferred embodiment of a “three dimensional

volume.” But the specification never uses the term “three dimensional volume” at all, let alone

labels a “box” as its “preferred embodiment.” Instead, the specification and file history

demonstrate that the patent applicant intended a “three dimensional volume” as different than a




                                                2
      Case 1:18-cv-03025-PGG-DCF Document 237 Filed 06/18/21 Page 4 of 8




“box.” The Ellenby publication and the ’530 patent both disclose a three-dimensional box for the

strike zone. (Compare Dkt. No. 185, Ex. 2 at Fig. 19 (Ellenby Patent) with ’530 Patent 2:3-8; Fig.

1.) The Examiner rejected the application over Ellenby, explaining that it disclosed “adding the 3

dimensional image of the strike zone to a video.” (Dkt. No. 185, Ex. 3 at 2–3.) The patent applicant

never refuted that characterization. Faced with the rejection, the patent applicant amended the

claims to add “three dimensional volume” as a way to distinguish its purported invention from the

three-dimensional box in Ellenby. (Dkt. No. 177, Ex. C at 3.) Regardless, even putting aside the

fact that the ’530 patent never once identifies a “three dimensional box” as a “preferred

embodiment,” the Federal Circuit instructed that “unambiguous language of the amended claim

controls over any contradictory language in the written description,” even where “it would exclude

the preferred and only embodiment disclosed in the specification.” Elekta Instrument S.A. v.

O.U.R. Scientific Int’l Inc., 214 F.3d 1302, 1308 (Fed. Cir. 2000) (construction of sources

exclusively between 30° and 45° is proper despite preferred and only embodiment having sources

between 0° and 30°); see Helmsderfer, 527 F.3d at 1383 (declining to “rewrite claim language” to

“encompass the preferred embodiment”).

       Plaintiffs further propose to encompass the coordinates of the four corners of a box or lines

outlining a volume in their construction. (Dkt. No. 233 at 8.) These are not volumes, but points or

lines on a volume. Plaintiffs even contend that a “perimeter” of a sphere satisfies the claim term

“three dimensional volume.” (Id. at 9.) But as any geometry teacher or person of ordinary skill in

the art knows, a perimeter is a boundary line along the outer limits of an area and is not a three-

dimensional volume. See, e.g., Indratech, LLC v. Fibrix, LLC, No. 5:16-CV-179-DCK, 2018 WL

482062, at *4 (W.D.N.C. Jan. 18, 2018) (construing “perimeter” as “boundary of the area”).

II.    PLAINTIFFS SEEK TO DISASSOCIATE THE SHAPE OF THE STRIKE ZONE
       FROM A “THREE DIMENSIONAL VOLUME” REPRESENTING IT


                                                 3
       Case 1:18-cv-03025-PGG-DCF Document 237 Filed 06/18/21 Page 5 of 8




         Plaintiffs propose the construction “space defined in three dimensions” in order to claim

that any space with some length, width, and depth can meet that limitation even if it is a different

shape than the strike zone. (Dkt. No. 233 at 9.) But a “space” with some length, width, and depth

is not the same as a “volume” unless that length, width, and depth corresponds to a particular

object’s length, width, and depth. A “space” by itself is merely a freeform, abstract thing.

         MLBAM’s proposal correctly links the shape of the space to the shape of the strike zone

by specifying it is the space “occupied by a three-dimensional object.” MLBAM previously

provided evidence show that “volume” is a space occupied by an object: (1) “volume” is “[a]

measure of the 3-dimensional space enclosed by a solid.” 1 (Dkt. No. 177, Ex. E (dictionary)); (2)

“volume” is an “amount of space occupied or enclosed by cubic units.” (Id. at Ex. F (dictionary));

(3) “inner volume” is “inside the space defined and bounded by the pyramid shaped element.”

(FullView, Inc. v. Polycom, Inc., No. 18-CV-00510-EMC, 2021 WL 1253653, at *5 (N.D. Cal.

Apr. 5, 2021)); (4) “volume” is “the three-dimensional space occupied by an object.” (Id. at *6.)

         Plaintiffs’ inclusion of the phrase “defined

in three dimensions” does not transform the space

into a volume. It instead erroneously suggests that

a space having any three dimensions would meet

this claim term. The parties’ discussion of voxels is instructive. Plaintiffs mistakenly argue that

the sphere on the left from MLBAM’s supplemental brief 2 supports their construction. According

to Plaintiffs, the “rough edges” mean “the voxels do not occupy the same space as the sphere they

represent,” but are instead a “space defined in three dimensions.” (Dkt. No. 233 at 9.) Plaintiffs




1
    All emphases added unless otherwise noted.
2
    Source: https://gamedev.stackexchange.com/questions/120014/smooth-mesh-from-voxel-grid.


                                                   4
       Case 1:18-cv-03025-PGG-DCF Document 237 Filed 06/18/21 Page 6 of 8




overlook two points: (1) MLBAM chose the rough example because it was easier to illustrate the

concept of a “voxel,” and (2) voxel modeling is sophisticated and can be refined to match the full

expanse of the sphere as shown in the sphere on the right from the same webpage. Further,

Plaintiffs’ own expert testified that volume refers to the “entire space.” He explained that

calculating the volume may be done by “break[ing] the entire space up into voxels, little – think

of square regions of space[.]” (Dkt. No. 177, Ex. B, Stevenson Dep., 49:15-50:1.)

        By untethering a “three dimensional volume” from the shape of the strike zone, Plaintiffs

stray far from the term’s “plain meaning” to advance their litigation interests. This leads Plaintiffs

to argue that a “perimeter,” “box,” “coordinates of the four corners of a box,” or “lines”—things

that are not a volume—would satisfy “three dimensional volume” under their proposal.

III.    MLBAM’S PROPOSAL DOES NOT EQUATE THE “THREE DIMENSIONAL
        VOLUME” TO THE STRIKE ZONE

        MLBAM systematically analyzed the relevant intrinsic and extrinsic evidence to

demonstrate that the plain meaning of “three dimensional volume” is a “space occupied by a three-

dimensional object.” (Dkt. No. 229.) Unable to address MLBAM’s analysis head on, Plaintiffs

instead misread MLBAM’s proposal as equating the “three dimensional volume” to the strike

zone. (See Dkt. No. 233 at 6.) MLBAM explained in its supplemental brief that the volume of the

object represents the strike zone, not that the volume of the object is the strike zone. (See, e.g.,

Dkt. No. 229 at 2.) The “object” may be something in the physical world (like the real space of the

strike zone near the batter) or something virtual (like computer data identifying a strike zone). (Id.)

But either way, the “three dimensional volume” is the space occupied by that virtual or real object.

IV.     CONCLUSION

        For the foregoing reasons, MLBAM respectfully requests that the Court adopt its proposed

definition as the plain and ordinary meaning of the disputed term “three dimensional volume.”



                                                  5
     Case 1:18-cv-03025-PGG-DCF Document 237 Filed 06/18/21 Page 7 of 8




Date: June 18, 2021                Respectfully submitted,

                                    /s/ Alan E. Littmann
                                   Alan E. Littmann
                                   Brian O’Donoghue
                                   Laura Sexton
                                   Allyson Julien
                                   Shaun Zhang
                                   Samuel E. Schoenburg
                                   Lesley Hamming
                                   GOLDMAN ISMAIL TOMASELLI
                                      BRENNAN & BAUM LLP
                                   200 South Wacker Dr., 22nd Floor
                                   Chicago, IL 60606
                                   Tel: (312) 881-5969
                                   Fax: (312) 380-7019
                                   alittmann@goldmanismail.com
                                   bodonoghue@goldmanismail.com
                                   lsexton@goldmanismail.com
                                   ajulien@goldmanismail.com
                                   szhang@goldmanismail.com
                                   sschoenburg@goldmanismail.com
                                   lhamming@goldmanismail.com

                                   Counsel for Defendant MLB Advanced Media, L.P.




                                      6
     Case 1:18-cv-03025-PGG-DCF Document 237 Filed 06/18/21 Page 8 of 8




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing document was filed

electronically on June 18, 2021, pursuant to the Court’s CM/ECF system, which will provide

notice to all registered counsel of record by operation of the CM/ECF system.



                                        /s/ Alan E. Littmann




                                               7
